Citation Nr: 0803485	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-41 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left shoulder pain, 
including as secondary to service-connected low back pain.

2.  Entitlement to service connection for median nerve 
compression of the right upper extremity, including as 
secondary to service-connected low back pain.

3.  Entitlement to an evaluation in excess of 30 percent for 
osteoarthritis, right ankle.  

4.  Entitlement to an evaluation in excess of 10 percent for 
arthroplasty, right fifth metatarsal.  

5.  Entitlement to an evaluation in excess of 10 percent for 
arthroplasty, left fifth metatarsal.  

6.  Entitlement to an evaluation in excess of 10 percent for 
tinea corporis.    

7.  Entitlement to a compensable evaluation for low back 
pain.

8.  Whether the RO properly reduced the evaluation assigned 
the veteran's hemorrhoids from 10 percent to 0 percent.

9.  Whether the RO properly reduced the evaluation assigned 
the veteran's left hip/groin strain from 10 percent to 0 
percent.

10.  Whether the RO properly reduced the evaluation assigned 
the veteran's left knee chondromalacia and osteoarthritis 
from 20 percent to 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1980 and from August 1981 to January 1995.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) RO in St. Petersburg, 
Florida.  The RO in Atlanta, Georgia certified these claims 
to the Board for appellate review.

In October 2007, the veteran testified in support of these 
claims at a hearing held in Washington, D.C., before the 
undersigned Veterans Law Judge.  During that hearing and in a 
written statement received the same day, the veteran raised 
additional claims for review, including entitlement to 
service connection for atrial fibrillation, hypertension, 
diabetes and Achilles enthesopathy and entitlement to 
recoupment of separation pay.  The Board refers these raised 
claims to the RO for appropriate action.  

The Board addresses the claims of entitlement to service 
connection for left shoulder pain and median nerve 
compression of the right upper extremity, both including as 
secondary to service-connected low back pain, and whether the 
RO properly reduced the evaluations assigned the veteran's 
hemorrhoids and left hip/groin strain from 10 percent to 0 
percent and the evaluation assigned his left knee 
chondromalacia and osteoarthritis from 20 percent to 10 
percent in the Remand section of this decision, below, and 
REMANDS these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Since the veteran filed a claim for an increased 
evaluation for his right ankle disability, his right ankle 
has been ankylosed, but not in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees or 
with a deformity. 

3.  Since the veteran filed a claim for increased evaluations 
for his bilateral fifth metatarsal disabilities, those 
disabilities have manifested as edema, pain and shooting 
sensations. 

4.  Prior to August 30, 2002, the veteran's skin disability 
caused frequent but not constant itching and exfoliation and 
involved an extensive area of the veteran's body.  

5.  Since August 30, 2002, the veteran's skin disability has 
necessitated six or more weeks of injected or oral steroids 
annually.

6.  Prior to May 10, 2005, the veteran's low back disability 
manifested as pain on motion.

7.  Since May 10, 2005, the veteran's low back disability has 
limited the motion of his thoracolumbar spine to 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for osteoarthritis, right ankle, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic 
Code 5270 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for arthroplasty, right fifth metatarsal, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Code 5282 (2007).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for arthroplasty, left fifth metatarsal, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Code 5282 (2007).

4.  The criteria for entitlement to a 30 percent evaluation 
for a skin disability, from August 30, 2002, have been met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4,118, Diagnostic Code 7806 (2007); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).

5.  The criteria for entitlement to a 10 percent evaluation 
for a low back disability, prior to May 10, 2005, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic 
Code 5237 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).

6.  The criteria for entitlement to a 20 percent evaluation 
for a low back disability, from May 10, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated July 2001, October 2001 
and December 2003, the first two before initially deciding 
those claims in a rating decision dated January 2003.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice letters, considered in conjunction 
with the content of another letter the RO sent the veteran in 
March 2006, reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In the aforementioned notice letters, the 
RO acknowledged the claims being decided, notified the 
veteran of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
informed him of VA's duty to assist, and indicated that it 
was developing his claims pursuant to that duty.  The RO also 
provided the veteran all necessary information on disability 
ratings and effective dates.  As well, it identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to identify 
or send directly to VA all requested evidence to support his 
claims.  

The Board notes that, after the RO issued a statement of the 
case in September 2004, the veteran underwent VA 
examinations, the reports of which the RO never associated 
with the claims file or reviewed and considered in support of 
the claims being decided.  However, during his October 2007 
hearing, the veteran submitted the same reports and treatment 
records, which were not then part of the claims file, with a 
written waiver of initial RO consideration.  Given the 
waiver, the Board need not Remand these claims to the RO for 
such consideration.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to these claims, 
including service medical records and post-service treatment 
records.  Since then, the veteran has not indicated that 
there is other information or evidence to secure in support 
of his claims.  In fact, in a written statement received in 
July 2007, he indicated that he did not want his case 
remanded for lack of missing evidence or documents.     

The RO also conducted medical inquiry in support of the 
claims decided by affording the veteran VA examinations, 
during which VA examiners addressed the severity of the 
disabilities at issue in this decision.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to increased evaluations for 
his right ankle, bilateral fifth metatarsal, skin and low 
back disabilities.  He claims that the evaluations assigned 
these disabilities do not accurately reflect the severity of 
the symptomatology associated therewith.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Right Ankle Disability

The RO has evaluated the veteran's right ankle disability as 
30 percent disabling pursuant to Diagnostic Code (DC) 5270.  
DC 5270, which governs ratings of ankylosis of the ankle, 
provides that an evaluation of 20 percent is assignable for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees.  A 30 percent evaluation is assignable for ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between zero and 10 degrees.  A 40 
percent evaluation is assignable for ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with an abduction, 
adducton, inversion or eversion deformity.  38 C.F.R. § 
4.71a, DC 5270 (2007).

DCs 5003 and 5010 are also applicable to this claim.  DC 5010 
provides that arthritis, due to trauma and substantiated by 
x-ray findings, is to be rated as degenerative arthritis, 
under DC 5003.  DC 5003, which governs ratings of 
degenerative arthritis (hypertrophic or osteoarthritis) 
provides that such arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When the limitation of 
motion of the specific joint is noncompensable, a rating of 
10 percent is to be applied for each major joint or group of 
minor joints affected by the limitation of motion.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010 (2007).

The appropriate DC in this case is DC 5271.  Under this DC, a 
10 percent evaluation is assignable for moderate limited 
motion of the ankle.  A 20 percent evaluation is assignable 
for marked limited motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007). 

Normal ranges of ankle motion are defined by VA regulation as 
follows: dorsiflexion from zero to 20 degrees; and plantar 
flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate 
II (2007).

Based on these criteria, as well as the reasoning noted 
below, the evidence establishes that the veteran's right 
ankle disability picture does not more nearly approximate the 
criteria for an evaluation in excess of 30 percent for any 
period of time at issue in this appeal.

During service, the veteran received treatment for right 
ankle complaints, was placed on profile for these complaints, 
and was shown to have advanced degenerative joint disease of 
the right ankle.  

Following discharge from service, the veteran received 
treatment for right ankle complaints and underwent VA 
examinations of his right ankle.  Prior to filing a claim for 
an increased evaluation for his right ankle disability in 
2001, including during VA examinations conducted in April and 
June 1995, medical professionals attributed the following 
symptomatology to the veteran's right ankle disability: mild 
diffuse bony hypertrophy, synovitis, moderate tenderness 
during range of motion testing, and limitation of motion 
(dorsiflexion to 5 degrees and then less than 10 degrees and 
plantar flexion to 15 and then 30 degrees).  Based on x-rays, 
they diagnosed severe osteoarthritis of the right ankle. 

Since filing his claim for an increased evaluation for his 
right ankle disability, during VA examinations conducted in 
October 2002 and May 2005, he has reported that, although he 
is able to engage in activities of daily living, his right 
lower extremity problems, including those that affect his 
knee, tibia and ankle, interfere with his duties as a 
pharmaceutical technician.  Such duties allegedly require 
prolonged periods of standing.  He reportedly has intense 
right ankle stiffness in the morning, which necessitates 
external rotation of the ankle until it loosens and the use 
of pain medication.  

Examiners noted minimal (plantar flexion to 5 degrees) and 
then no range of motion of the right ankle, no possibility of 
additional functional loss in terms of motion secondary to 
repetitive use or during flare-ups, poor and then no ability 
to heel-to-toe walk, questionable sensory loss in the deep 
peroneal nerve distribution, a varus right hindfoot, mild to 
marked joint line tenderness, marked bony swelling, a visibly 
larger right ankle when compared to the left, and mild 
effusion.  X-rays confirmed very severe degenerative joint 
disease of the right ankle and complete obliteration of the 
ankle mortise.  

Clearly, the veteran's right ankle disability worsened at 
some point between 1995 and 2001, when the veteran filed his 
claim for an increased evaluation.  Thereafter, it remained 
severe.  The veteran's right ankle is now ankylosed, but not 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with a deformity.  An 
evaluation in excess of 30 percent is thus not assignable for 
the disability under DC 5270.  Moreover, no other DC allows 
for the assignment of an evaluation in excess of 30 percent 
for a right ankle disability.



B.  Bilateral Fifth Metatarsal Disabilities 

The RO has evaluated the veteran's bilateral fifth metatarsal 
disabilities as 10 percent disabling pursuant to DC 5282.  DC 
5282 provides that a zero (0) percent evaluation is 
assignable for a hammer toe affecting a single toe.  A 10 
percent evaluation is assignable for hammer toes affecting 
all toes, unilateral without claw foot.  38 C.F.R. § 4.71a, 
DC 5282 (2007).

An evaluation in excess of 10 percent is also assignable for 
metatarsal disabilities involving certain degrees of claw 
foot and for moderately severe or severe malunion or nonunion 
of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DC 
5278, 5283 (2007).

Based on these criteria, as well as the reasoning noted 
below, the evidence establishes that the veteran's bilateral 
fifth metatarsal disability pictures do not more nearly 
approximate the criteria for evaluations in excess of 10 
percent for any period of time at issue in this appeal.

During service, the veteran underwent corrective surgery for 
bilateral hammer toes of the fifth metatarsals.  Thereafter, 
he wore orthopedic shoes.  

Following discharge from service, the veteran underwent VA 
examinations of his bilateral fifth metatarsals.  During the 
first such examination, conducted in October 2002, he 
reported no motion of his fifth toes and pain on standing.  
Examiners confirmed pain and edema in the fifth toes and 
indicated that there was no evidence of painful motion, 
instability, weakness, tenderness, or functional limitation 
secondary to the veteran's post-operative hammertoes.  During 
the second such examination, conducted in May 2005, the 
veteran reported occasional twinges in his fifth toes, which 
felt like shooting sensations.  The examiner noted no 
abnormalities, well healed incisions on the fifth toes, 
excellent alignment, and no callosities.  

In sum, since the veteran filed a claim for increased 
evaluations for his bilateral fifth metatarsal disabilities, 
those disabilities have manifested, at worst, as edema, pain 
and shooting sensations.  Since the surgery for bilateral 
hammer toes, the veteran has not developed claw foot and his 
post-operative residuals have not included malunion or 
nonunion of the metatarsal bones.  Evaluations in excess of 
10 percent are thus not assignable under any applicable DC.  

C.  Skin Disability 

The veteran requests the assignment of a 30 percent 
evaluation for his skin disability based on the nature of the 
medications needed to control the disability and the 
extensive degree of his body affected thereby.  He asserts 
that the disability is so severe it is causing him 
psychological problems, including with regard to intimacy 
with his spouse.   

The RO has evaluated the veteran's skin disability, variously 
diagnosed, as 10 percent disabling pursuant to DC 7806, which 
governs ratings of eczema and dermatitis.

Effective August 30, 2002, VA revised the criteria for rating 
skin disabilities.  67 Fed. Reg. 49,590 (July 31, 2002).  
Accordingly, the Board is required to consider this claim 
pursuant to both the former and revised schedular rating 
criteria.  For the period prior to the effective date of the 
revision, however, the Board must apply the former version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. 
Reg. 33,422 (2000).

Prior to August 30, 2002, a 0 percent evaluation was 
assignable for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation was assignable if there was 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation was 
assignable if there was exudation or itching constant, 
extensive lesions or marked disfigurement.  A 50 percent 
evaluation was assignable if there was ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, DC 7806 (2001).

As of August 30, 2002, a 0 percent evaluation is assignable 
for dermatitis or eczema with less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period.  A 10 percent evaluation is assignable if 
there is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
assignable if there is 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent evaluation is assignable if there is more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  38 C.F.R. § 
4.118, DC 7806 (2007).

Dermatitis and eczema may also be rated as disfigurement of 
the head, face or neck (DC 7800) or scars (DCs 7801-7805) 
depending upon the predominant disability at issue.  38 
C.F.R. § 4.118, DC 7806 (2007).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's skin disability 
picture more nearly approximates the criteria for a 30 
percent evaluation under the revised criteria of DC 7806, 
from August 30, 2002, the date the regulatory revision became 
effective.

During service, beginning in the 1980s, the veteran 
experienced a recurrent skin rash on his back and waist, 
which responded favorably to medicated cream.  He  again 
sought treatment for a skin rash in 1997, two years after his 
discharge from service.  Thereafter, he received regular 
treatment, including medication, for skin complaints, 
primarily, scaling and intermittently itchy rashes, affecting 
many areas of his body and underwent skin biopsies of lesions 
considered more deforming than erythema.  On multiple 
occasions, physicians commented that the medications were 
having no effect and that the veteran's skin symptoms had not 
improved in over a decade.  

The veteran also underwent VA skin examinations in November 
2002 and May 2005.  During the first examination, the veteran 
reported that the rash manifested intermittently, affected 
his arms, back, hands and neck first and then spread to other 
areas of his body, and flared up during the summer and often 
since his move to Florida.  The examiner noted minimal scales 
on the veteran's hands, secondary, rather than primary 
lesions, no ulceration, crusting or systemic or nervous 
manifestations and mild exfoliation.  The examiner also noted 
that the veteran's skin symptoms, which typically included 
severe pruritis, necessitated monthly treatment with steroid 
and antifungal creams before the symptoms resolved.  

During the second examination, the veteran reported that he 
always had some form of rash, but that on that date, he was 
having a good day.  The examiner noted few active lesions, 
but obvious pigmentation changes and peeling skin from older 
lesions.  He also noted that there was an extensive history 
of dermatological treatment, including constant or near-
constant steroid creams and ointments and six or more weeks 
of injected or oral steroids, that the veteran had a rash 
that was often extensive and caused intermittent itching and 
constant peeling and pigment changes, that the percentage of 
exposed areas affected was greater than 5, but less than 20, 
and that the percentage of total body area affected was less 
than 5. 

In sum, prior to August 30, 2002, when VA revised the 
criteria for rating skin disabilities, the veteran's skin 
disability caused frequent, but not constant, itching and 
exfoliation and involved an extensive area of the veteran's 
body.  During that time period, such disability did not 
involve extensive lesions or cause marked disfigurement.  
Accordingly, an evaluation in excess of 10 percent may not be 
assigned this disability under the former DC 7806 for the 
period prior to August 30, 2002.

Since August 30, 2002, the veteran's skin disability has 
worsened.  This is so despite more aggressive treatment, 
including constant or near-constant steroid creams and 
ointments and six or more weeks of injected or oral steroids.  
Given this worsening, the disability warrants the assignment 
of a 30 percent evaluation under the revised DC 7806, from 
its effective date.  

An evaluation in excess of 30 percent is not assignable for 
the veteran's skin disability under DC 7806, former or 
revised, for the time period at issue.  Since August 30, 
2002, that disability has not caused ulceration or extensive 
exfoliation or crusting and has not been exceptionally 
repugnant.  Moreover, it has not been shown to involve more 
than 40 percent of the veteran's body or more than 40 percent 
of exposed areas affected, or to necessitate constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  

D.  Low Back Disability

The veteran requests the assignment of a 20 percent 
evaluation for his low back disability.  He believes his low 
back symptomatology, which includes pain and limitation of 
motion, meets the criteria for such an evaluation.

The RO has evaluated the veteran's low back disability as 0 
percent disabling pursuant to DC 5295.  VA twice amended the 
DCs pertinent to back ratings during the course of this 
appeal.  Prior to the amendments at issue, DC 5295 governed 
ratings of lumbosacral strains and DC 5293 governed ratings 
of intervertebral disc syndrome.  Effective September 23, 
2002, VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2007)).  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5237 now governs ratings of lumbosacral strains and DC 5243 
governs ratings of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243).

Prior to September 26, 2003, DC 5295 provided that a 0 
percent evaluation was assignable for slight subjective 
symptoms only.  A 10 percent evaluation was assignable for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was assignable for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A maximum 
evaluation of 40 percent was assignable for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  

Under DC 5292, a 10 percent evaluation was assignable for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine under 
DC 5289.  38 C.F.R. § 4.71a, DCs 5288, 5289 (2002).  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2007).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's low back 
disability picture more nearly approximates the criteria for 
an increased evaluation.

1.  Prior to May 10, 2005

During service, the veteran received treatment for complaints 
of periodically recurring back pain.  On separation 
examination conducted in January 1999, an examiner diagnosed 
mechanical low back pain.  

Following discharge from service, during VA examinations 
conducted in April 1995, May 1995 and October 2002, the 
veteran reported various joint problems, but none affecting 
his back.  VA examiners noted no back abnormalities.  

Beginning in April 2000, however, the veteran sought 
outpatient treatment for low back pain.  Physicians confirmed 
tenderness of the paraspinal muscles and pain on motion of 
the lumbar spine and prescribed muscle relaxants.  They also 
noted normal range of motion of the lumbar spine.

The objectively confirmed pain on motion warrants the 
assignment of a 10 percent evaluation for the low back 
disability under 38 C.F.R. §§ 4.40, 4.45, as interpreted in 
DeLuca.  In the absence of additional symptomatology, such as 
limitation of motion, an evaluation in excess of 10 percent 
is not assignable for the veteran's low back disability under 
any pertinent DC, former or revised, for the period preceding 
May 10, 2005.

2.  From May 10, 2005

On May 10, 2005, the veteran underwent a VA examination, 
during which he reported back pain on bending, lifting and 
sitting improperly.  He also reported that this pain was not 
affecting his work.  The examiner noted flexion to 60 
degrees, bilateral bending to 25 degrees, extension to 5 
degrees, rotation to 0 degrees, and increased pain on motion 
on repetitive use.  He also noted no heel or toe rising 
capability, a positive straight leg raising test to 60 
degrees bilaterally and no reflex, motor or sensory deficits 
in the lower extremities.  X-rays showed no abnormalities.  
The examiner diagnose mechanical back syndrome.

In 2006, he continued to receive outpatient treatment for 
complaints of back pain.  This pain and the limitation of 
motion noted above warrant the assignment of a 20 percent 
evaluation for the low back disability under the revised 
criteria for rating back disabilities.  An evaluation in 
excess of 20 percent is not assignable for the veteran's low 
back disability under any pertinent DC, former or revised, 
for the period beginning on May 10, 2005, in the absence of 
evidence of more severe limitation of motion or other 
symptomatology, including involving discs.

E.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded different 
evaluations in the future should any of his disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the previously noted evaluations are the most appropriate 
given the medical evidence of record.

Based on the previous findings, the Board concludes that the 
criteria for increased evaluations for right ankle and 
bilateral fifth metatarsal disabilities have not been met.  
In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect each disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  In addition, the Board considered the applicability of 
the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record with regard to these claims, reasonable doubt could 
not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against each of these 
claims, they must be denied.

The Board also concludes that the criteria for increased 
evaluations for skin and low back disabilities have been met.  
As the evidence of record supports these claims, they must be 
granted.


ORDER

An evaluation in excess of 30 percent for osteoarthritis, 
right ankle, is denied.  

An evaluation in excess of 10 percent for arthroplasty, right 
fifth metatarsal, is denied.  

An evaluation in excess of 10 percent for arthroplasty, left 
fifth metatarsal, is denied.  

A 30 percent evaluation for tinea corporis, from August 30, 
2002, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.   

A 10 percent evaluation for a low back disability, prior to 
May 10, 2005, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

A 20 percent evaluation for a low back disability, from May 
10, 2005, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.


REMAND

The veteran claims that he is entitled to service connection 
for left shoulder pain and median nerve compression of the 
right upper extremity, both including as secondary to 
service-connected low back pain, and that the RO improperly 
reduced the evaluations assigned his hemorrhoids and left 
hip/groin strain from 10 percent to 0 percent and the 
evaluation assigned his left knee chondromalacia and 
osteoarthritis from 20 percent to 10 percent.  Additional 
action is necessary before the Board decides these claims.

First, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination of the veteran's left shoulder and right upper 
extremity is necessary.  VA afforded the veteran examinations 
during the course of this appeal, but the reports of these 
examinations are inadequate to decide the veteran's claims 
for service connection.  The veteran contends that his left 
shoulder and right upper extremity disabilities are related 
to his service-connected low back disability and initially 
manifested as neck and lumbar spine symptomatology in 
service.  No report of examination includes an opinion 
addressing this matter.  Such an opinion is necessary given 
that the veteran's service medical records show in-service 
treatment for upper extremity and cervical and lumbar spine 
complaints.  

Second, during his October 2007 hearing, the veteran asserted 
that his left shoulder and right upper extremity disabilities 
were related to his service-connected low back disability.  
To date, the RO has not considered this assertion in the 
first instance.  Rather, during the course of this appeal, 
the RO considered only whether such disabilities were 
directly related to the veteran's active service.  On Remand, 
the RO should consider all of the veteran's assertions before 
deciding his service connection claims. 

Third, in rating decisions dated March 1995, June 1995 and 
July 1996, the RO granted the veteran service connection for 
hemorrhoids, left hip/groin strain, and left knee 
chondromalacia and osteoarthritis.  The RO assigned the 
former two disabilities 10 percent evaluations and the latter 
disability a 20 percent evaluation.  Subsequently, after 
undergoing a VA examination, the RO decreased the evaluations 
assigned the former two disabilities to 0 percent and the 
evaluation assigned the latter disability to 10 percent.  
Prior to so doing, the RO did not satisfy certain procedural 
requirements, including informing the veteran of a proposal 
to reduce the evaluations assigned his hemorrhoids, left 
hip/groin strain, and left knee chondromalacia and 
osteoarthritis and providing him the law and regulations 
pertinent to rating reductions.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Notify the veteran in writing of the 
contemplated reductions in the 
evaluations assigned his hemorrhoids, 
left hip/groin strain, and left knee 
chondromalacia and osteoarthritis, 
furnish him detailed reasons therefor, 
and provide him 60 days to present 
additional evidence showing that the 10 
and 20 percent evaluations should be 
continued.

2.  Provide the veteran adequate notice 
and assistance with regard to the claims 
of whether the reductions in the 10 
percent and 20 percent evaluations 
assigned his hemorrhoids, left hip/groin 
strain, and left knee chondromalacia and 
osteoarthritis were proper.  The VCAA 
notice should include, in part, an 
explanation of the evidence needed to 
support his claims and citations to 38 
C.F.R. §§ 3.105(c), 3.344 (2007), the 
regulations governing revisions of 
decisions and the propriety of rating 
reductions.

3.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
of entitlement to service connection for 
left shoulder pain and median nerve 
compression of the right upper extremity.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask him to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) indicate whether the veteran 
presently has disabilities of the 
left shoulder and right upper 
extremity; 

b) if so, opine whether such 
disorders are at least as likely as 
not related to the veteran's active 
service, including documented upper 
extremity complaints; 

c) also opine whether such disorders 
are proximately due to or the result 
of the veteran's service-connected 
low back disability; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  Consider the veteran's claims 
for service connection on both direct and 
secondary bases.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


